Citation Nr: 0016272	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
September 1982 RO rating decision denying service connection 
for low back disability. 

2.  Entitlement to VA benefits pursuant to 38 U.S.C.A. § 1151 
for cervical spine disability due to VA surgical treatment on 
December 20, 1990.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to March 
1980.  He had active duty for training from April 10, 1981 to 
April 12, 1981.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for low back disability in 
September 1982 and informed the veteran of its decision and 
of his right to appeal it within one year thereof in October 
1982.  In July 1997, the veteran's representative alleged 
that the RO had committed clear and unmistakable error (CUE) 
in the September 1982 rating decision.  In July 1997, the RO 
held that clear and unmistakable error had not been shown.  A 
Notice of Disagreement was received from the representative 
in March 1998.  The RO issued a Statement of the Case on the 
matter in October 1999, and the representative's November 
1999 VA Form 1-646 qualifies as a substantive appeal on the 
matter, as it complies with the "necessary information" 
clause of 38 C.F.R. § 20.202 (1999).  Accordingly, the Board 
of Veterans' Appeals (Board) has jurisdiction over this 
matter, which is ripe for final Board review, as all 
necessary development of the claim has been completed.  
Consequently, the Board will render a decision on this matter 
in this decision.

In September 1996, the veteran filed a claim for VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
cervical spine disability claimed as due to VA surgical 
treatment on December 20, 1990.  The RO denied such claim in 
April 1997, and the veteran appealed that decision.  

In November 1999, the representative raised, for the first 
time, the matter of whether there was CUE in the September 
1982 RO rating decision with respect to the denial of service 
connection for a cervical spine disability.  That matter is 
not inextricably intertwined with the matter which is 
presently on appeal, whether the September 1982 RO decision 
contained CUE as to the denial of service connection for a 
low back disability.  It is being referred to the RO for 
initial consideration.  


FINDINGS OF FACT

1.  The RO's September 1982 decision denying service 
connection for a low back disability was reasonably supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

2.  The preponderance of the evidence of record does not 
support the proposition that any additional disability which 
the veteran may have is related to VA surgical treatment 
which he received on December 20, 1990.  


CONCLUSIONS OF LAW

1.  The September 1982 RO rating decision denying service 
connection for low back disability did not contain clear and 
unmistakable error.  38 U.S.C.A. § 5121 (West 1991); 38 
C.F.R. § 3.105 (1999).

2.  The claim of entitlement to VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for cervical spine disability 
as a result of VA surgical treatment on December 20, 1990 is 
denied.  38 U.S.C.A. § 1151(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.158 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a low back 
disability, alleging that the September 1982 RO rating 
decision denying service connection for the same was clearly 
and unmistakably erroneous.  He also seeks VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability as a result of VA surgery for his cervical spine 
in December 1990.  

In the interest of clarity, the Board will first set forth 
law and regulations pertinent to the claim of CUE.  
Thereafter, it will present the factual background for such 
claim and then analyze the CUE claim.  Then, the Board will 
set forth the factual background for the 38 U.S.C.A. § 1151 
claim, followed by pertinent law and regulations and then 
analysis of that claim.

1.  Whether there was clear and unmistakable error in a 
September 1982 RO rating decision denying service connection 
for low back disability. 

Pertinent law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1331 (West 1991); 38 C.F.R. § 
3.303(a) (1982).  That an injury occurred in service is not 
enough, by itself; there must be current disability resulting 
from that condition or injury.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Finality and CUE

The veteran failed to perfect an appeal of the September 1982 
RO rating decision denying service connection for low back 
disability.  Therefore, such rating decision became final.  
38 U.S.C.A. § 7105 ((West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  Such final decisions may, however, 
be reversed or amended where evidence establishes that CUE 
existed.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination: 
(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
[quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)].

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

In order to determine whether the September 1982 RO rating 
decision contained CUE a review of the law and evidence which 
was before the rating board "at that time" must be 
undertaken.  38 C.F.R. § 3.104(a) (1999).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the 
prior...decision."  Russell, supra at 314.  In other words, 
the Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's actions in September 1982 in 
determining whether CUE existed.

Factual background

Service personnel records indicate that the veteran was in a 
motor vehicle accident on April 10, 1981, while he was on 
active duty for training, and that the accident was 
determined to have been in the line of duty.  The veteran 
received treatment at the scene of the accident for a deep 
laceration on his forehead.

A service medical record from the next day indicates that the 
veteran complained of low back pain and had a tender 
lumbosacral area.  A neurological examination of the veteran 
was normal.  A service medical record from two days after the 
accident indicates that the veteran complained of low back 
pain and that his lumbar spine was tender to percussion.  The 
assessment was lumbar strain.  

During service hospitalization in November 1981, physical 
examination revealed L3-4 area tenderness and pain on 
straight leg raising against resistance.  An electromyogram 
was negative, as were X-rays of the lumbosacral spine.  The 
veteran was referred to the neurosurgery clinic in November 
1981 for low back pain following an April 1981 motor vehicle 
accident.  The veteran complained of intermittent low back 
pain.  Clinically, he had no spasm, limitation of motion, or 
sacroiliac or spinal notch tenderness, and his straight leg 
raising sign was negative.  His ranges of motion of his hips, 
thighs, knees, and ankles were all normal.  Deep tendon 
reflexes were 2+ and equal throughout.  Reflexes and X-rays 
were unremarkable.  The impression was low back pain -- no 
radicular symptoms or signs.  The hospital report noted a 
diagnosis of mechanical low back pain.  It also stated that 
the veteran reported at the end of the hospitalization that 
he had no back pain.  

A March 1982 service department medical record stated that 
the veteran complained of persistent low back pain which 
would recur with ambulation and motion.

An April 1982 private medical record states that the veteran 
complained of recurrent low back pain.  Clinically, there was 
bilateral lumbosacral pain but no point tenderness over the 
sacroiliac joints.  Range of motion showed the fingertips 
lacking five inches from touching the floor, and that 
extension appeared normal.  Motor strength was 5/5, deep 
tendon reflexes were 3+, straight leg raising was normal, 
sensation was intact to touch, and gait was normal.  The 
diagnosis was recurrent low back pain.  

A June 1982 letter from a private physician states that the 
veteran complained of low back pain and of trying to go back 
to work but being unable to because of being unable to 
tolerate bending.  Clinically, he held his low back rather 
stiffly when trying to extend, and he had tenderness about 
the L2-3 or L3-4 level in the midline.  The private physician 
believed that the veteran continued to show signs and 
symptoms of a lumbosacral strain due to the accident which 
occurred on April 10, 1981.  

A VA orthopedic examination for rating purposes was conducted 
in August 1982.  The veteran reported having low back pain 
after a motor vehicle accident in April 1981.  Current 
complaints included morning stiffness and low back pain after 
sitting for prolonged periods or with lifting or bending 
forward.  Clinically, his lumbar spine had a slight 
hypolordosis.  Lumbar forward flexion was to 90 degrees.  
There was slight tenderness over the sacroiliac joints, with 
no spasm.  Lateral bending was intact bilaterally.  Bilateral 
hip, knee, and ankle joint ranges were normal.  The veteran's 
lower extremities were intact without deficit noted.  Motor 
and sensory examinations were intact.  Heel and toe walking 
was intact, and dorsiflexion of the great toes was intact.  
The veteran had full motor strength of both calves and 
quadriceps without atrophy.  It was felt that the veteran had 
some characteristics of inflammatory low back pain.  As such, 
X-rays were ordered.  The X-rays of the lumbar spine and 
sacroiliac joints were normal.  The diagnosis was history of 
low back pain, with no evidence of radiculopathy.  

A September 1982 RO rating decision denied service connection 
for low back disability.  The reason given was that medical 
evidence failed to establish low back disability resulting 
from the accident in April 1981.  The September 1982 RO 
rating decision made specific reference to March 1980 and 
April and November 1981 medical records as well as 
identifiable reference to the August 1982 VA examination 
report.

In October 1982, the RO advised the veteran of its decision 
and of his right to appeal within one year thereof, but no 
timely appeal was filed.

In a March 1998 VA Form 21-2138, the representative asserted 
that there was CUE in the RO's September 1982 rating 
decision.  The asserted error was failure to apply 
38 C.F.R. §§ 4.2 and 4.6 and violation of 38 C.F.R. § 4.23 
(1999).  Reasonable minds, it was contended, viewing the 
records, would conclude that the back condition the veteran 
suffered in the April 1981 truck accident while on active 
training with the National Guard and the continuing back 
condition suffered by the veteran were one and the same.  The 
RO, it was contended, violated 38 C.F.R. § 4.23 [attitude of 
rating officers] by allegedly treating the veteran's claim 
dismissively because he was not on long-term active duty at 
the time, but was instead participating in a short period of 
active duty for training.

In a November 1999 VA Form 1-646, the representative asserted 
that the September 1982 rating decision was in error for 
ignoring recurring disability to the back.

Analysis

The RO found in its decision in September 1982 that there was 
no current low back disability.  There was medical evidence 
of record at that time to support its conclusion, 
specifically the August 1982 VA orthopedic examination report 
in which the examining orthopedist concluded that the veteran 
had no current low back disability.  The examination report 
was the report most contemporary to the rating decision, and 
the report was very detailed, including consideration of the 
veteran's history, complaints, clinical findings and X-rays.  
When the physician diagnosed the claimed disability by 
history only, he was in essence concluding that there was no 
clinical evidence of it on examination.  The diagnosis 
reported, moreover, was history of low back pain, and the 
Court has held that history of a disability and/or pain, in 
and of itself, is not a disability.  See, in general, 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)

The representative's November 1999 assertion that the 
September 1982 rating decision was in error for ignoring 
"recurring disability" of the back may be seen as simply an 
assertion that if the RO had weighed the evidence 
differently, it could have reached a different conclusion.  
However, mere disagreement with how evidence was weighed is 
not a basis for a finding of CUE.  See Fugo, supra.  

Regarding the representative's March 1998 assertion that 
there was CUE in the RO's September 1982 rating decision 
because it failed to apply 38 C.F.R. §§ 4.2 and 4.6,  the 
representative did not elaborate.  38 C.F.R. §§ 4.2 and 4.6 
relate to increased rating claims, not to service connection 
claims.  38 C.F.R. § 4.2 indicates that examination reports 
are to be interpreted in light of the whole history, and 
38 C.F.R. § 4.6 in part states that every element in any way 
affecting the probative value to be assigned to evidence must 
be thoroughly studied.  Assuming that the representative is 
asserting that the RO did not adequately consider certain 
evidence, this amounts to a contention that the RO weighed 
the evidence improperly.  As discussed above, a mere 
disagreement as to how the RO weighed the facts is not a 
valid assertion of clear and unmistakable error.  

With respect to the allegation that there was prejudicial 
violation of 38 C.F.R. § 4.23 warranting reversal of the 
September 1982 rating decision, neither the September 1982 
rating decision nor any other evidence of record indicates 
that the RO denied the veteran's claim and ignored applicable 
law or regulations because the veteran was service on a brief 
period of active duty for training rather than long term 
active duty when the motor vehicle accident occurred in April 
1981.  On the contrary, the RO recognized the veteran's 
service on April 10, 1981.  The representative's contention 
that "it is possible" that the rating was based on some 
prejudicial attitude toward "'part-time' soldiers" is 
simply groundless speculation.

In short, the veteran has not established that the correct 
facts were not before the RO in 1982 or that regulatory 
provisions applicable in 1982 were incorrectly applied by the 
RO.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The 
veteran has not established that the 1982 RO rating decision 
contained CUE, but instead took issue with how the RO weighed 
the facts, and made an assertion of a prejudicial 
38 C.F.R. § 4.23 violation that was unsupported by any of the 
evidence of record.  The Board, therefore, denies the claim 
of CUE regarding the September 1982 rating decision.

2.  Entitlement to VA benefits pursuant to 38 U.S.C.A. § 1151 
for cervical spine disability due to VA surgical treatment on 
December 20, 1990.

The veteran is seeking entitlement to VA benefits under the 
provisions of 38 U.S.C.A. § 1151 for cervical spine 
disability due to VA surgical treatment on December 20, 1990.  
In essence, he asserts that benefits under 38 U.S.C.A. § 1151 
are warranted because he has additional disability due to a 
C6-7 anterior cervical diskectomy which was performed at a VA 
hospital on December 20, 1990.  

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law, 
regulations, and Court decisions; and then render an analysis 
of the claim.  

Factual background

In the September 1982 rating decision, VA denied service 
connection for a cervical spine disability.  

A June 1990 VA medical record indicated that the veteran was 
complaining of bilateral upper extremity numbness.  Later in 
June 1990, the veteran reported that he had pain between his 
shoulder blades, and that it was worse with moving his head.

A November 1990 VA magnetic resonance imaging (MRI) of the 
veteran's cervical spine reveals that he had a large 
posterior disc bulge at C6-7, slightly displacing and 
deforming the spinal cord at that level.  

A December 19, 1990 VA medical record indicates that the 
veteran had neck pain which was preventing him from working 
in construction.  Another December 19, 1990 VA medical record  
states that the veteran complained of low cervical pain with 
radiation into the arms, left greater than right.  

A December 20, 1990 VA operation report indicates that the 
veteran had a 10 year history of neck pain and intermittent 
pain radiating down both arms, left greater than right.  He 
also complained of intermittent paresthesias in the C7 
distribution bilaterally.  The operation report indicates 
that the veteran underwent an anterior cervical diskectomy, 
that there were no complications, and that the veteran was 
transferred to another unit in good condition.  

A December 20, 1990 VA postoperative report notes that the 
veteran was doing well and could move all four extremities, 
and that his neurological status was intact.  The next day, 
the veteran complained of an increase in neck pain after 
turning to answer a phone.  Clinically, the veteran was 
stable and doing well postoperatively, with his neurological 
status intact.  A December 22, 1990 VA medical record 
indicates that the veteran reported a decrease of pain in his 
left arm and that he had no numbness in his left arm.  The 
veteran's December 23, 1990 VA hospital discharge summary 
states that he tolerated the anterior cervical diskectomy 
procedure well and that he had a stable unremarkable 
postoperative course.  

A December 26, 1990 VA medical record indicates that the 
veteran slipped and fell the previous day while walking on 
ice.  He complained of numbness in his left hand with pain in 
his left shoulder area.  Clinically, he had point tenderness 
in his left shoulder and 4+/5 muscle grip in his left upper 
extremity.  The assessment was exacerbation of pain status 
post surgery.

On VA evaluation in January 1991, the veteran reported having 
left biceps and triceps pain and some shoulder pain since 
hospital discharge.  The assessment was unusual pain syndrome 
localized to the left arm.  Later in January 1991, the 
veteran had 4+/5 motor in his left triceps and 5+/5 
elsewhere.  The left hand still had decreased sensation to 
pinprick and light touch in the posterolateral distribution.  

On VA evaluation in February 1991, the veteran's strength was 
5+/5 in the upper extremities bilaterally, with sensation 
intact and deep tendon reflexes symmetrical.  The assessment 
was bilateral C7 radiculopathies, completely resolved.  

An April 1991 opinion from a VA neurologist who examined the 
veteran at that time concluded that the veteran's pre-surgery 
C7 radiculopathy had resolved after his anterior cervical 
diskectomy.  

An August 1994 VA medical record indicates that the veteran 
reported having increased left arm muscle contractions off 
and on for a month, especially in the last two days.  A 
history of C6 surgery two years beforehand was noted.  The 
assessment was muscle spasms of the left lateral 
dorsiflexors, pectoralis majoris, and forearm.  

A VA magnetic resonance imaging (MRI) of the veteran's 
cervical spine in July 1996 revealed a moderate C6-7 
herniation with possible involvement of the right C6-7 neural 
foramen.  

On VA examination in February 1997, the physician reviewed 
history provided by the veteran.  The veteran told of having 
neck symptoms from service up until the time VA performed 
neck surgery on him in December 1990.  The veteran stated 
that currently, he felt much worse than he did four years 
beforehand.  He further stated that his most bothersome 
problems were neck and back pain.  The next worse problems 
were symptoms of muscle cramps and shooting numbness in his 
left upper extremity.  The veteran stated that the 1990 
cervical disk surgery improved the sharp, stabbing neck pain 
he was having.  Unfortunately, however, the veteran reported, 
he noticed increased problems with his left upper extremity.  
Clinically, the veteran had moderate neck pain with motion.  
The veteran's sensation was slightly decreased at the left 
fifth finger.  

The diagnosis was that the veteran's neck difficulty began 
with the motor vehicle injury in about 1981.  The continuing 
symptoms led to neck surgery in about 1990.  This was 
somewhat helpful, although the veteran said that it increased 
his left upper extremity symptoms.  The continuing pain in 
the veteran's neck and both trapezius muscles was diagnosed 
as post-disk excision syndrome.  The syndrome was one which 
involved chronic muscular strain superimposed on 
postoperative and degenerative instability.  There was 
evidence of some continuing nerve root irritation on the 
left.  

The physician noted that he had been asked to comment on 
whether or not the veteran had been worsened by VA surgery in 
1990.  In order to comment on this, the physician asked the 
veteran about it.  He stated that the veteran felt that the 
majority of his present neck and upper extremity symptoms 
were related to the surgery.  However, the physician felt 
that there would not be that much of a relationship.  The 
veteran instead would have continued with rather bothersome 
pain in his neck and both trapezius muscles even without the 
surgery.  He probably also would have had continued 
bothersome bilateral upper extremity symptoms, worse on the 
left.  The history suggested that some part of the veteran's 
left upper extremity difficulty was worsened by the VA 
surgery.  The physician stated that assuming that 
neurological studies which were under way found evidence of 
cervical nerve root difficulty, the physician would estimate 
that about 20 percent of the veteran's present difficulty 
represented worsening by the VA treatment.  Otherwise, that 
estimate could be reduced.  

Another VA examination was conducted in December 1998 by the 
same VA physician that examined the veteran in February 1997.  
The physician reviewed treatment records proximate to the 
surgery in December 1990 and then he examined the veteran.  
The veteran reported that neck pain preexisted his December 
1990 surgery, and that spasm in his upper extremities started 
at about the time of the surgery.  The physician reviewed the 
veteran's claims folder.  He asked the veteran what type of 
symptoms he now had and how much pain and debility he 
currently had.  

The examiner's assessment was that the veteran was status 
post anterior disk excision and fusion, with continued 
symptoms diagnosed as post surgery syndrome.  The syndrome 
involved chronic muscle strain superimposed on postoperative 
scarring and some degenerative instability at a level 
adjacent to the arthrodesis.  The examining physician noted 
that a 15 percent decrease in motion of the veteran's neck 
represented the majority of the symptoms in that area, and 
that with flare-ups, there was probably about 20 percent 
decrease in neck motion.  The physician noted that the 
veteran's electromyogram was normal, and that the neurologist 
who performed or supervised the electromyogram felt that the 
veteran's cervical nerve roots were "probably okay".  

The worst continuing upper extremity symptoms were in the 
left trapezius and scapular area.  The neck symptoms 
continued with chronic muscular symptoms.  Considering the 
veteran's present status, the history, and that day's 
examination, it was the physician's opinion that the 
veteran's condition probably was not worsened by the surgery.  
There was evidence that cervical nerve root problems were 
improved by the surgery.  The cervical nerve roots continued 
to function within normal limits.  The main residual symptoms 
were the muscle spasms and cramps at the neck and in the left 
scapular area.  In the physician's opinion, the veteran 
probably would have developed those symptoms even without the 
neck surgery.  In the physician's opinion, the neck surgery 
probably did not cause those symptoms.  Therefore, he 
"canceled" his February 1997 opinion in which he stated 
that he thought that the veteran had been worsened by the 
1990 surgery.  

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones v. West, 12 Vet. App.460, 463-464 (1999), the Court 
noted that amendments to 38 U.S.C.A. § 1151 which were 
promulgated in 1996 were expressly made applicable by 
Congress only to claims filed on or after October 1, 1997.  
Because the veteran's claim for benefits was received in May 
1995, the 1996 amendments are not applicable and are not 
mentioned or applied herein.  

Well Grounded Claims

The initial inquiry is whether the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation. If a 
well-grounded claim has not been submitted, the appeal must 
fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If the Board finds that the claim is not 
well-grounded, there is no further duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The claimant must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that the requirements for a well-grounded 
claim under 38 U.S.C.A. § 1151 parallel those generally set 
forth for establishing service connection claims, as follows: 
(1) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; (2)  medical 
evidence of a current disability; and (3) medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet. App. 460, 463-464 
(1999).  See also Caluza v. Brown, 7 Vet. App.498, 535 
(1991).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

The significance of presenting a well grounded claim is that 
such a claim triggers the VA's chronological obligation to 
assist the claimant in the development of facts pertinent to 
the claim.  Where the claimant fails to present a well 
grounded claim, there is no duty to assist on the part of VA.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Analysis

Initial matters - Karnas considerations/well 
groundedness/duty to assist/standard of proof

As discussed above, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the veteran to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed in September 1996, 
the provisions of 38 U.S.C.A. § 1151 in effect from October 
1, 1997 forward are inapplicable to the claim.

The first prong of the Jones well groundedness test described 
above is met, as there is evidence of VA treatment which 
occurred on December 20, 1990, as reflected by the VA medical 
records which are contained in the claims folder.  The second 
prong of the Jones well groundedness test (current 
disability) is also met, as the physician who examined the 
veteran for VA compensation purposes in February 1997 
indicated that he felt that the veteran had additional 
disability due to the 1990 surgery.  The third prong of the 
Jones well groundedness test (nexus to treatment) is also 
met, as the physician who examined the veteran for VA 
compensation purposes in February 1997 indicated that the 
additional disability which he felt the veteran had at that 
time was due to the VA treatment in question.  

The Board is of course aware that the same physician in 
effect subsequently renounced this opinion.  However, the 
Board believes that for the limited purpose of determining 
whether the claim is well grounded the February 1997 opinion, 
which is favorable to the veteran, must be viewed in 
isolation from other evidence, even a later contrary opinion 
from the same physician.

Since all three prongs of the Jones well groundedness test 
are met, the claim is well grounded, and VA's duty to assist 
is triggered.  38 U.S.C.A. § 5107; Gilbert.  The Board has 
carefully reviewed the record to determine whether or not VA 
has fulfilled its duty to assist the veteran.  All evidence 
necessary for a fair and impartial determination of the claim 
is of record.  There is no indication that any relevant 
evidence exists which has not been obtained and associated 
with the veteran's claims folder.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Discussion

The February 1997 opinion which has been discussed above in 
the context of well grounding the veteran's claim is the only 
medical opinion evidence in the veteran's favor.  As noted 
above, it has since been "canceled" by the examining 
physician, who changed his mind as to the question of the 
relationship between VA medical treatment in 1990 and the 
veteran's current cervical spine problems.

There are a number of medical reports of record which weigh 
against the veteran's claim.  February and April 1991 VA 
medical reports do not demonstrate additional disability and 
indeed indicate that the veteran's pre-surgery radiculopathy 
was completely resolved after the February 20, 1990 surgical 
treatment.  They appear to be reliable because they were made 
after the physician who made them examined the veteran on 
those occasions and because that physician knew the veteran's 
pre- and post-operative status, since he examined the veteran 
the day before the diskectomy, performed the diskectomy, and 
examined the veteran again two days after the diskectomy and 
again in January and February and April 1991.  

The December 1998 VA medical opinion, which has been 
described in detail above, was based on a longitudinal review 
of the veteran's pre-operative and post-operative status, 
including based on electromyographic data which he had not 
known the results of in February 1997.  By way of contrast, 
the same physician's February 1997 medical opinion was 
conditional, and was admittedly based largely on the history 
the veteran provided in February 1997 rather than on a review 
of the claims folder.  In that connection, a medical 
diagnosis is only as credible as the history on which it is 
based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  See also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis "can 
be no better than the facts alleged by the appellant".  
Furthermore, and of crucial importance, the examiner's 
February 1997 conclusion was made contingent upon subsequent 
confirmation by a positive electromyogram, and the 
electromyogram turned out negative.  

The same physician who rendered the medical opinion which 
weighs in favor of the claim in February 1997 decided to cast 
that opinion aside in December 1998 after he had reviewed the 
veteran's claims folder carefully, examined the veteran, and 
considered the electromyogram.  The physician in December 
1998 indicated that the veteran probably would have developed 
muscle spasms and cramps in his neck and left scapula area 
irrespective of the surgery.  Under the law, disability which 
occurs without being causally related to surgical treatment 
can not be compensated.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1995).  The Court specifically stated in 
Gardner that not every "additional disability" was 
compensable, and indicated specifically that it was 
permissible to deny compensation in cases where a disease's 
or injury's natural progression, occurring after the date of 
treatment was responsible for the additional disability.  
"VA's action is not the cause of the disability in those 
situations."  See Gardner, 115 S.Ct. 552, 556 n.3 (1994).  

The veteran in essence claims that he has additional 
disability, including muscle spasms and cramps in his neck 
and left scapula area, and that there is a nexus between such 
and the VA surgery which was performed on December 20, 1990.  
However, as a layperson without medical training he is 
incapable of indicating whether he has additional disability, 
and if so, what it was caused by.  Medical expertise is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
Caluza; Jones.  

The preponderance of the medical evidence in this case in 
essence indicates that (1) the veteran had neck problems 
before VA medical treatment and indeed was being treated 
because of such problems; (2) his surgery was without 
incident and was apparently to good effect; (3) neck problems 
recurred several years after surgery; and (4) such problems 
were not related to the surgery.  The medical evidence, 
including the December 1998 medical opinion, indicates that 
the veteran's disability was actually improved by the 
surgical treatment and that any additional current problems 
are not related to VA medical treatment.  

To the extent that the February 1997 opinion is to the 
contrary, the Board believes that it has been subsequently 
disavowed by the author physician. 

In summary, for the above stated reasons and bases, the Board 
concludes that the preponderance of the evidence is against 
the claim, and the claim is therefore denied.  


ORDER

CUE has not been demonstrated in the RO's September 1982 
rating decision denying service connection for low back 
disability. 

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for cervical spine disability as a result 
of VA surgical treatment on December 20, 1990 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

